Citation Nr: 1710499	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho made in February 2006.

During the pendency of this appeal, the RO granted an initial 10 percent rating for the Veteran's service-connected GERD, retroactive to the day after service discharge.  Because this is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Following the April 2007 statement of the case (SOC), the Veteran testified before a Decision Review Officer (DRO) at the RO in September 2007 and a transcript of that hearing is on file.  The hearing was in compliance with proper procedure as the DRO explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearings.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This issue was previously before the Board in October 2010 and October 2013, and it denied the claim in August 2015.  In April 2016, the United States Court of Appeals for Veterans Claims (Court) remanded the issue back to the Board.  The Board again remanded the Veteran's claim for additional development in August 2016.  That development having been completed, this case is once again before the Board.

FINDING OF FACT

During the period on appeal, the Veteran's gastroesophageal reflux disease causes pyrosis, reflux, regurgitation, sleep disturbance, abdominal pain, dysphagia, and substernal, arm, but without shoulder pain; weight loss; vomiting; hematemesis; melena; esophageal stricture; or considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Notice of the information and evidence necessary to substantiate the Veteran's claim was provided in a December 2005 letter.  The identified relevant evidence indicated to be available has been obtained, and the Veteran was examined for VA purposes in connection with this claim and relevant medical opinions were obtained.  In these circumstances, VA has met its duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In October 2010, October 2013, and August 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives in regard to the issue of an increased evaluation for GERD.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's GERD is rated under Diagnostic Code 7346, which rates hiatal hernia.  Diagnostic Code 7346 provides a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (2016).

The VA Schedule for Rating Disabilities provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress, or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases of the digestive system do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in section 4.14.  38 C.F.R. § 4.113  (2016).  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran claims that his GERD is worse than currently reflected by his evaluation of 10 percent.  The Veteran has indicated that he takes continuous medication to treat this condition and that if he does not take the medication, he would have persistent heartburn, regurgitation, and shoulder pains.

Service treatment records indicate the Veteran was diagnosed with GERD in service. 

During a January 2006 VA examination, the Veteran reported he was seen in November 2011 and placed on Nexium which controlled his symptoms.  He had an upper gastrointestinal (GI) series in November 2011 which did now show anything abnormal other than some reflux.  He stated that his symptoms included heartburn and lower chest burning pain, but he never had regurgitation or dysphagia.  He was seen in July 2005 and the examiner felt his symptoms had been controlled on Nexium and it was suggested the Veteran try it twice a day.  The diagnosis was GERD with good response to treatment. 

Post-service private treatment records also include ongoing treatment for GERD.  In a March 2006 private treatment record, the Veteran reported he has been on medication for approximately 5 years, initially with good control, but he now had frequent epigastric discomfort.  He admitted to frequent regurgitation, but denied dysphagia.  The Veteran also denied weight loss, chest pain, extremity edema, abdominal pain, nausea, vomiting, easy bruising or bleeding, and clotting problems.  A December 2006 VA progress note indicated the Veteran continued to complain of regurgitation with some water brash at night.  An esophagogastroduodenoscopy (EGD) showed multiple fundic gland polyps consistent with proton pump inhibitor (PPI) use and small hiatal hernia with minimal distal esophagitis.  The Veteran denied dysphagia, pain on swallowing, hematemesis, abdominal pain, melena, and chest pain.  The Veteran expressed interest in surgical intervention.  The Veteran underwent laparoscopic Nissen fundoplication in February 2007.  In a February 2007 follow up, the Veteran complained of burping when needed and some mild lower dysphagia without odynophagia. 

During a March 2007 VA examination, the Veteran complained of reflux and heartburn. He reported progressively worse symptoms until surgery in January 2007.  The examiner noted no history of nausea, vomiting, hematemesis or melena, or esophageal dilation.  The Veteran complained of occasional dysphagia, esophageal distress accompanied by pain several times a week, heartburn or pyrosis several times daily, and regurgitation less than weekly.  The Veteran reported he lost no time from work due to symptoms.  The diagnosis was hiatal hernia. 

During a September 2008 VA examination, the Veteran reported an increase in his epigastric discomfort.  He reported non-radiating pain, that was sharp and present all of the time. It was relieved by eating food about every two hours.  He reported he was placed back on twice daily PPI and that his pain had started to improve.  The examiner noted he had a double contrast upper GI series in September 2008 which was unremarkable with the exception of a noted prior Nissen fundoplication.  The Veteran denied any dysphagia.  He had had no hematemesis or melena.  He had no symptoms of reflux.  There was mild nausea with abdominal pain.  His pain was not currently affecting his employment.  The diagnosis was GERD with gastritis. 

VA progress notes indicate the Veteran had improved symptoms after his surgery in January 2007.  In a September 2009 VA progress note, the Veteran reported he still had some "problems" in this area.  In October 2009 and November 2010 notes, the Veteran denied chest pain, abdominal pain, and difficulty sleeping.  He also reported that he had been on Nexium in the past, but he was "doing well now and not on much of anything."

During a November 2013 VA examination, the Veteran stated he initially developed symptoms in 2000 and was placed on medication.  He had a Nissen fundoplication in February 2007 which helped a lot and he did not have recurrent symptoms until about two years later when he began to have heartburn and reflux again.  He was re-started on medication and was currently taking Nexium 40 mg per day.  His current symptoms were mild to moderate heartburn, particularly after a meal.  He also reported reflux symptoms daily, more noticeable if he ate spicy foods.  He tried to avoid eating too close to laying down at night.  If the symptoms got bad at night, he would sleep in his recliner.  This happened about four times per month.  The examiner noted that the Veteran complained of persistently recurrent epigastric distress, pyrosis, reflux, and sleep disturbance.  The examiner found no impact on his ability to work.  The diagnosis was GERD, doing well on Nexium. 

In a December 2013 statement, the Veteran reported that he had "nasty" symptoms related to his GERD until he had surgery in 2006 or 2007 which cleared it up for a time.  The symptoms started returning in 2009 and he went back on medication.  He takes high doses of Nexium to control the symptoms.  He asserted that if he did not take his medication he would have "persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health."

The Veteran was provided with an additional VA examination in August 2016.  Upon a review of the claims file, subjective interview, and objective testing, to include a barium swallow, the Veteran was diagnosed with GERD and hiatal hernia.  The Veteran reported to the VA examiner that he had not seen a GI specialist for GERD in a long time.  He further stated that he only sees his private care provider at the Mountain Home AFB and that he last saw him in February of 2016 for a renewal of his Nexium.  He reported that his last barium swallow was in 2008, and the barium swallow in early September of 2008 was reportedly normal.  He stated that his GERD is well controlled with Nexium.  He also indicated having some problems with spicy foods, but that if he followed a reasonable diet and used the Nexium, he is fine.  He indicated that he had no idea how his symptoms would be without the use of Nexium.  He further indicated that he had some reflux in his throat for one night without the use of Nexium.  

The VA examiner noted that the Veteran uses continuous medication (Nexium) to control his GERD.  He was shown to have symptoms of pyrosis, reflux and substernal pain with no other symptoms shown.  A barium swallow performed at the time of the examination did not reveal any definite reflux or obstruction.  The VA examiner stated that a Boise VA radiologist stated that it was not possible to determine what symptoms the Veteran would have without the use of medication without resorting to mere speculation.  However, the VA examiner opined that, based on the barium swallow results, the symptomatology without the Veteran's medication would be relatively mild.

Based on a review of all the evidence, the Board finds that entitlement to a disability in excess of 10 percent for the Veteran's GERD with hiatal hernia is not warranted for any period on appeal.  

The Court has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The rating criteria for Diagnostic Code 7346 do not contemplate the effects of medication on his GERD, and so the Board must consider the Veteran's symptoms without medication.  For the reasons discussed below, the Board finds that the Veteran's GERD symptoms are mild in nature-even without the use of medication.  

The Veteran experiences symptoms including occasional dysphagia, pyrosis, and regurgitation, but the most probative evidence of record does not show that that his GERD causes material weight loss, hematemesis, or melena with moderate anemia.  Moreover, the most probative evidence of record does not show that his GERD symptoms cause considerable impairment of health-even when the Board considers the effects of his GERD without medication.  Rather, the probative evidence of record has shown that the Veteran's symptoms, at most, are mild in nature and are not persistent.  

The Board recognizes the Veteran's assertion that he would have more considerable symptoms if he did not take his medication.  The Veteran is certainly competent to report his perceived worsened GERD symptoms when not taking his medication, but he is not competent to equate his symptoms with those required for a higher rating under the applicable diagnostic code.  The more probative evidence, however, consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's GERD is appropriate.

Importantly, the August 2016 VA examiner opined that, even without the Veteran's medication, his symptoms would still be relatively mild.  In support, the VA examiner provided that the results of the Veteran's most recent barium swallow test would be consistent with the appearance of mild symptoms without medication.  Overall, the Board finds that the Veteran's GERD symptoms cannot be considered productive of considerable impairment of health during the period on appeal, whether on mediation or without, and accordingly, a higher disability rating is not appropriate.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected GERD, but the evidence reflects that those manifestations, namely the presence of symptoms that are persistent and result in considerable and/or severe impairment of health are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's GERD, as the criteria assess social and occupational impairment.  The Veteran primarily reported pyrosis, reflux, regurgitation, sleep disturbance, abdominal pain, dysphagia, and substernal, arm pain due to his GERD symptoms.  He described these symptoms as more severe when he does not use his medication.  The Board finds that the Veteran's current rating appropriately contemplates the scope of his complaints-both with and without medication.  Additionally, there have been no notations of frequent loss of work or hospitalizations due to this condition.  Accordingly, referral is not required.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence of record does not warrant a rating in excess of the 10 percent assigned for the Veteran's GERD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107 (b); see also, e.g., Gilbert, 1 Vet. App. at 49.

Last, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating based upon individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case has not shown and Veteran has not claimed unemployability as a result of his service-connected GERD.  As such, no further discussion regarding entitlement to a TDIU is necessary.


ORDER

Entitlement to a disability rating in excess of 10 percent for GERD is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


